                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

Mario Casciaro,                                )
                                               )
                      Plaintiff,               )
                                               )           Case No. 17 C 50094
              v.                               )
                                               )           Judge Philip G. Reinhard
Keith Von Allmen et al.,                       )
                                               )
                      Defendants.              )

                                           ORDER

        This matter comes before the court on the Order, Report and Recommendations (“R &
R”) [163] of Magistrate Judge Johnston recommending that defendants’ motion to dismiss state
law claims against defendant Rydberg and all claims against the unknown officers be granted.
The court may accept, reject or modify, in whole or in part, the findings or recommendations of
the magistrate judge in a report and recommendation. See FED. R. CIV. P. 72(b)(3). The court
must review de novo the portions of the report to which objections are made. Id. “If no objection
or only partial objection is made, the district court judge reviews those unobjected portions for
clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). In this case, the
court has received no objections to the R & R (see [163], showing that objections were due by
March 13, 2020). The court has reviewed the record in this case and finds that the February 28,
2020, R & R is not clearly erroneous. Accordingly, the court adopts in its entirety Judge
Johnston’s R & R. State law claims against defendant Rydberg and all claims against the
unknown officers are dismissed.


Date: 3/16/2020                             ENTER:



                                            _________________________________________
                                                 United States District Court Judge


                                                                   Electronic Notices. (LC)
